DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The examiner thanks applicants for filing the TD filed on 3/10/21, and therefore the previous double patenting rejection is withdrawn.
Based on the amended claims received on 3/10/21, the previous 112a rejections are removed.
Regarding the amended claims and remarks filed on 3/10/21, most of the 112b rejections are withdrawn.
The objections to the drawings and specification are removed based on the amended claims.
Based on the claim amendments, the previous prior art rejection based on Nakamura is withdrawn, and the prior art rejection based on Suzuki has been modified to address the amended claims. 
Claim Status
Claims 1-3, 5, 7, 8, 12, 13, 16-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8, 12, 13, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As to claim 1, it is unclear what a “loader” structure is attempting to define in line 4.  Is this a region of space, or is it something that actually moves/loads racks. If there is some structure that moves/loads, then the examiner requests that the structure be clarified.
Regarding lines 11-12 of claim 1, it is unclear what “the pipette of the functional module” is describing as the pipette has never been previously described and the functional module has not been described as having a pipette. Therefore, there is insufficient antecedent basis for this limitation, and it is unclear what structures, such as a pipette, do or do not make up the functional module.
As to lines 21-22 of claim 1, it is unclear how the second buffer relates to the first internal buffer.  Does the sample skip the first internal buffer when moving from the second buffer to the functional module? Are the first internal buffer and second buffer physically connected such that the sample racks move between them?
Claims 2-3, 5, 7, 8 are rejected based on further claim dependency.
As to claim 12, it is unclear what a “loader” structure is attempting to define in line 2.  Is this a region of space, or is it something that actually moves/loads racks. If there is some structure that moves/loads, then the examiner requests that the structure be clarified.
Regarding line 7 of claim 12, it is unclear what “the pipette of the functional module” is describing as the pipette has never been previously described and the functional module has not been described as having a pipette. Therefore, there is insufficient antecedent basis for this limitation, and it is unclear what structures, such as a pipette, do or do not make up the functional module.
As to lines 16-17 of claim 12, it is unclear how the second buffer relates to the first internal buffer.  Does the sample skip the first internal buffer when moving from the second 
Claims 13, 16-18 are rejected based on further claim dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-3, 5, 7, 8, 12, 13, 16-18 are rejected under 35 U.S.C. 102b as being anticipated by Suzuki et al (US 20040186360; hereinafter “Suzuki”; already of record).
As to claim 1,Suzuki teaches a sample-processing system (Suzuki; Figs. 1, 7, 8), comprising: 
one functional module arranged along an x-direction; a loader for loading a plurality of sample racks; a conveyance unit configured to convey sample racks loaded by the loader to the 
wherein the control unit is programmed to: determine whether the first internal buffer unit is full sample racks, control the conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to a slot of the second buffer unit paired with the first internal buffer unit, upon determining the first internal buffer unit is not full, and control the conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack to a slot of the second3Appl. No. 16/028,538KAI-6896-04Amendment dated March 10, 2021Reply to Office Action of December 14, 2020 buffer unit paired with the first internal buffer unit before the sample rack is conveyed to the first internal buffer unit upon determining the first internal buffer unit is full (Suzuki teaches that the racks are dispensed at the right side of line 10, where when a rack is at the dispensing position then racks are moved to standby on the left side of 10 as the buffer unit; [26].  If the standby is full, then the racks are moved to the 
Note: The instant Claims contain a large amount of functional language (ex: “for…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 2, Suzuki teaches the sample-processing system according to claim 1, wherein the second buffer unit is disposed closer to the loader than the first internal buffer unit (Suzuki teaches 7 closer to loader than left side of 10; Figs. 1, 7, 8). 
As to claim 3, Suzuki teaches the sample-processing system according to claim 1, wherein the conveyance unit includes: a feed lane configured to convey sample racks in the X direction to the functional module, a return lane configured to convey sample racks in the X direction to the loader, a rack transfer mechanism configured to transfer sample racks from the feed lane to a loading/unloading portion of the second buffer unit in the Y direction and configured to transfer sample racks from the loading/unloading portion to the return lane in the Y direction, a rack conveyance section configured to convey sample racks from a module loading/unloading portion of the second buffer unit to the functional module in the x-direction, a rack-moving mechanism configured to convey sample racks in the x-direction and the y-direction from the loading/unloading portion of the second buffer unit to one of the slots of the second buffer unit  (The conveyance section of Suzuki moves in an X direction as left to right, and also in other interpretation moves samples in the y-direction to conveyance line 10 and also on conveyance line 3/4; Figs. 1, 7, 8. Suzuki teaches feed lane 6/10, return lane 9, rack transfer 
As to claim 5, Suzuki teaches the sample-processing system according to claim 3, wherein the control unit is programed to: upon determining the first internal buffer unit is not full, control the conveyance unit to convey the sample rack that is in the slot of the second buffer unit paired with the respective first internal buffer 5Appl. No. 16/028,538KAI-6896-04Amendment dated March 10, 2021Reply to Office Action of December 14, 2020unit to the respective first internal buffer unit (Suzuki teaches holding racks in second buffer 7 until the standby position in the first buffer is no longer occupied and is available; [26] Figs. 1, 7, 8). 
As to claim 7, Suzuki teaches the sample-processing system according to claim 3, wherein the control unit is further programed to: control the conveyance unit to move the sample racks from a first slot of the second buffer unit to a second slot of the buffer unit (Suzuki teaches slots on the second buffer 7; [26] Figs. 1, 7, 8. Suzuki also teaches slots as areas for loading racks on the buffer lines of figures 7-8. Suzuki teaches that racks in the buffer unit 7 are moved to be pipetted/dispensed at 10, where the previous spot of the buffer is then filled with another rack, and where if the rack requires reexamination then the rack is moved back to buffer 7 where it would be placed in a different slot since the previous spot would have been filled; [26, 27, 30, 39]).
As to claim 8, Suzuki teaches the sample-processing system according to 3, wherein the control unit is further programed to: control the conveyance unit to convey sample racks between the first internal buffer unit and the slots of the second buffer unit (Suzuki teaches that the racks are conveyed from the first buffer to the dispenser, and then if the samples require reexamination then the samples are moved to second buffer 7 to await reexamination where the second buffer also contains samples still awaiting first examination; [26, 27, 30, 39]).
As to claim 12, Suzuki teaches a functional module of a sample-processing system (Suzuki; Fig. 1, 7, 8) having a loader for loading sample racks, a conveyance unit for conveying the sample racks loaded in the loader, and a control unit for controlling the conveyance unit, the functional module comprising: a first internal buffer unit configured to temporarily hold a sample rack at a buffer position in the first internal buffer unit while the temporarily held sample rack 
wherein the control unit is configured to: control conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to a slot of the second buffer unit paired with the first internal buffer unit, upon determining the first internal buffer unit is not full, and control the conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack to a slot of the second buffer unit paired with the first internal buffer unit before the sample rack is conveyed to the first internal buffer unit upon determining the first internal buffer unit is full(Suzuki teaches that the racks are dispensed at the right side of line 10, where when a rack is at the dispensing position then racks are moved to standby on the left side of 10 as the buffer unit; [26].  If the standby is full, then the racks are moved to the second buffer unit 7, where the racks are held for initial analysis or reanalysis and are not moved to the first buffer until the there are no racks in the standby state in the first buffer; [26]. Suzuki teaches holding racks in second buffer 7 until the standby position 
As to claim 13, Suzuki teaches the functional module according to claim 12, wherein the conveyance unit includes. a feed lane configured to convey sample racks in the X direction to the functional module, a return lane configured to convey sample racks in the X direction to the loader, a rack transfer mechanism configured to transfer sample racks from the feed lane to a loading/unloading portion of the second buffer unit in the Y direction and configured to transfer sample racks from the loading/unloading portion to the return lane in the Y direction,9Appl. No. 16/028,538KAI-6896-04Amendment dated March 10, 2021Reply to Office Action of December 14, 2020 a rack conveyance section configured to convey sample racks from a module loading/unloading portion of the second buffer unit to the functional module in the X direction, a rack-moving mechanism configured to convey sample racks in the X direction and the Y direction from the loading/unloading portion of the second buffer unit to one of the slots of the second buffer unit (The conveyance section of Suzuki moves in an X direction as left to right, and also in other interpretation moves samples in the y-direction to conveyance line 10 and also on conveyance line 3/4; Figs. 1, 7, 8. Suzuki teaches feed lane 6/10, return lane 9, rack transfer mechanism as the portion of buffer 7 which causes the buffer to move in the y-direction, a rack conveyance section as the portion between buffer 7 and 10, and a rack moving mechanism which conveys racks to/from slots on the buffer 7; [26]).
As to claim 16, Suzuki teaches the functional module according to claim 13, wherein the control unit is programed to: control the conveyance unit to convey the sample racks to the first buffer unit continuously until the first buffer unit is filled with the sample racks (Suzuki teaches holdng racks in second buffer 7 until the standby position in the first buffer is no longer occupied and is available; [26] Figs. 1, 7, 8).
As to claim 17, Suzuki teaches the functional module according to claim 13, wherein the control unit is programmed to: control the conveyance unit to move the sample racks from a first 
As to claim 18, Suzuki teaches the functional module according to claim 12, wherein the control unit is programmed to: control the conveyance unit to convey the sample racks between the first buffer unit and the slots of the second buffer unit (Suzuki teaches that the racks are conveyed from the first buffer to the dispenser, and then if the samples require reexamination then the samples are moved to second buffer 7 to await reexamination where the second buffer also contains samples still awaiting first examination; [26, 27, 30, 39]).
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are moot as they are towards the amended claims and not the current grounds of rejection.  
However, based on the claim amendments, the examiner has withdrawn the prior art rejection based on Nakamura.  Additionally, because the examiner is relying on the same prior art Suzuki as previously, the examiner will address applicants arguments towards Suzuki as they are not found to be persuasive.
Applicants argue on page 17 of their remarks that prior art Suzuki does not teach “a first internal buffer unit included in the functional module configured to temporarily hold a sample rack at a buffer position in the first internal buffer unit while the temporarily held sample rack awaits a pipetting process by the pipette of the functional module at a pipetting position in the first internal buffer unit of the functional module; a second buffer unit combined with the functional module as a pair with the first internal buffer unit” of claim 1. However, the examiner respectfully disagrees. Suzuki teaches a processing system with a functional module as the region surrounding 1, a loader 3/5, a conveyance unit 6/10, a controller 100, a first buffer as the portion of line 10 on the left side where samples wait in standby prior to moving to the dispenser on the right, and a second buffer 7 which includes multiple slots for temporarily holding racks prior to being conveyed to be dispensed; [26, 27] Figs. 1, 7, 8. The second buffer 7 is interpreted as connected to, within the operation of the system, (i.e. paired to) the first buffer as the portion of the left side of 10; figs. 1, 7, 8.
Applicants argue on page 18 of their remarks that prior art Suzuki does not teach “wherein the control unit is programmed to: determine whether the first internal buffer unit is full sample racks, control the conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to a slot of the second buffer unit paired with the first internal buffer unit, upon determining the first internal buffer unit is not full, and control the conveying unit and the second buffer unit paired with the first internal buffer unit to convey a sample rack to a slot of the second3Appl. No. 16/028,538KAI-6896-04Amendment dated March 10, 2021Reply to Office Action of December 14, 2020 buffer unit paired with the first internal buffer unit before the sample rack is conveyed to the first internal buffer unit upon determining the first internal buffer unit is full” of claim 1.  However, the examiner respectfully disagrees. Suzuki teaches that the racks are dispensed at the right side of line 10, where when a rack is at the dispensing position then racks are moved to standby on the left side of 10 as the buffer unit; [26].  If the standby is full, then the racks are moved to the second buffer unit 7, where the racks are held for initial analysis or reanalysis and are not moved to the first buffer until the there are no racks in the standby state in the first buffer; [26]. Suzuki teaches holding racks in second buffer 7 until the standby position in the first buffer is no longer occupied and is available; [26] Figs. 1, 7, 8.  Suzuki would continually move racks to the standby in the first buffer if the position were free/available.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798